     Case 2:18-cv-00082-D-BR Document 23 Filed 01/15/19                Page 1 of 1 PageID 87


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

DARRELL KIMBROUGH, MSN,                           §
FNP-C et al.,                                     §
                                                  §
         Plaintiffs,                              §
                                                  §
v.                                                §          2:18-CV-82-D-BR
                                                  §
NAEEM KAHN, M.D. and                              §
AMARILLO URGENT CARE, LLC,                        §
                                                  §
         Defendants.                              §


                  ORDER REQUIRING APPEARANCE OF NEW COUNSEL

         The Court hereby ORDERS Defendant Amarillo Urgent Care, LLC to cause new counsel

to enter an appearance on its behalf in this case no later than February 5, 2019. Because

Defendant Amarillo Urgent Care, LLC is neither an individual nor a sole proprietorship, it must

be represented by an attorney in this matter. See, e.g., Lohr v. Gilman, No. 3:15-CV-1931-BN,

2017 WL 3189641, at *1 (N.D. Tex. July 27, 2017) (“[I]nsofar as Defendants Oil Migration

Group, LLC and Wavetech29, LLC are neither individuals nor sole proprietorships, each of these

defendants must be represented by an attorney in litigation in federal court.”).

         The Clerk of Court is DIRECTED to mail a copy of this Order to Defendant Amarillo

Urgent Care, LLC at the following address: 1915 Coulter Rd. Amarillo, TX 79106. The Clerk of

Court is also DIRECTED to mail a separate copy of this Order to Defendant Naeem Kahn, M.D.

at the following address: 1915 Coulter Rd. Amarillo, TX 79106.

         IT IS SO ORDERED.

         ENTERED January 15, 2019.
